Title: To John Adams from William Goforth, 11 August 1791
From: Goforth, William
To: Adams, John



May it please your Honour
Columbia in Hamilton County 11th. August 1791.

I would beg your attention for a few minutes while I lay before you the greivances of a number of remote, industrious; but unfortunate Citizens, who have formd a settlement near the confluence of the Little Miami & the Ohio Rivers, which I shall attempt by an induction of a number of particulars.  The Honourable John Cleves Symmes in a pamphlet Signd of Trenton the 26th day of November 1787. published to the world that the Honourable the Congress by their Act the 2nd. of October 1787. Authorized the commissioners of the treasury-board, to enter into a contract with him for a tract of Land which is afterwards described in said pamphlet as follows, viz. begining at the mouth of the great Miami River, thence up the ohio, to the mouth of the Little Miami River, thence up the same, to a place, where a due Westline, to be continued from the Western termenation of the Northern boundary line of the grant to Serjeant Cutler and company, shall intersect the Little miami River, thence due West, continueing the said Western line, to a place, where the said line shall intersect the main branch or stream of the great Miami River, thence down the great Miami River to the place of begining.  In consequence of the aforesaid publication a great number of Citizens became adventurers in the lands therein described.  after Mr. Symmes had sold a considerable quantity of these lands.  a report was made to Congress by their Geographer general, that the aforesaid boundaries contained eighteen hundred thousand acres (which before had been supposed to contain only one million of acres) and Mr. Symmes apprehending he could not make his stipulated payments for so large a quantity, and finding it necessary for him to be on his lands, deposited with the Honourable general Knox, a sum in certificates sufficient to make his first payment for a million of acres, and appointed agents and instructed them to enter into a contract denova with the commissioners of the Treasury-board for a million of Acres, and set out for the Western Territory.  at Limestone in Kentucke he met with Mr. Benjamin Stites, who had bought of and paid him for a considerable quantity of the aforesaid land while they were in Jersey (and who knew nothing of a second contract) ten thousand acres of which lay a little below the Junction of the Little Miami and Ohio Rivers.  Mr Stites after consulting with Mr. Symmes, by his approbation went down the Ohio with twentyseven men and a boy and landed a little below the Little Miami River, the 18th. day of November 1788. and after erecting four Blockhouses, proceeded to lay out a Town which is now known by the name of Columbia, and sold the greater part of his lands in said town, and those contiguous thereto, and some of these lands have been since sold and resold several times and undergone very considerable improvements, and it seems to be the general opinion that we have this Season fifteen hundred acres of Indian corn in the ground. on the 2d. day of Feb. 1789 Mr. Symmes arrived with a party of regular troops (under the command of Leiutenant Cursey) and formd a Settlement near the mouth of the great Miami River, now known by the name of Northbend.  On the 13th. of March 1789. I arrived at Columbia haveing purchased land of Mr. Stites prior to his leaveing Jersey.  after some time had elapsed and considerable improvements had been made a report reached us that Mr. Symmes had appointed agents and instructed them to enter into a new contract with the commissioners of the treasury-board and that they had effected it, and that the lands which had been bought of Mr. Symmes, and paid for by the inhabitants of Columbia, and Cincinati (a Town about six miles below Columbia) were left out of the contract, after a considerable time this report was confirmd by the arrival of Captain Israel Ludlow who had official orders to run Mr. Symmes line, and on the 19th. of July 1791. his Excellency Governor St Clair Issued his proclamation informing the inhabitants of Columbia and Cincinati, that the lands on which they lived had not been Aliend to anyone and that they were intruders, and at the same time that Mr. Symmes line ran as follows.  viz. beginning at a Stake on the Ohio River, a little below Cincinati, near Mill Crick (a about Seven miles below the mouth of the Little Miami River) and runing from thence twenty miles down the Ohio the several courses thereof to the mouth of the great Miami River, thence up the great Miami River the several courses thereof, till it comes to a place, from whence a line drawn due East will intersect a line drawn from the aforesaid Stake, runing parallel with the main course of the great Miami River so as to include one Million of Acres.  in this proclamation his Excellency prohibitted the inhabitants from extending the Settlements they had made, and from making new ones, till the pleasure of congress could be known and informd the Citizens that they were liable to be burnd of, and to have their habitations destroyed, and that the reason why they were not treated in that manner was oweing to the circumstance that we had been made to believe, the proprietors of the Miami purchase had a write to the land, and to give us time to lay our case before Congress, since which a petition has been forwarded to that Honourable Body.  from the above statement of facts your Honour will see the dilemma into which we are innocently and accidentally drawn.  you may rely upon it the people in general, at least so far as I am acquainted with them, are an honest set of industrious men, who would despise the Idea of a Tortuous possession and who came on these lands for which they have paid or agreed to pay, and men who viewd themselves settling in these remote parts of the Union, under the wing of Government on the most clear and legal principles.  if we are not put in the possession of the improvements we have made, we are undone, numbers of us have quite or nearly been ruind by the late war—and the assertions we have made to clear these lands may with propriety be compared to the last flash of an expiring Taper. It particularly apply’s to myself, I make bold to say my exertions in favour of my country were early and decided, and altho I never was rich; yet I had such a property as would greatly contribute to my comfort in the later stages of life, which was nearly destroyd by the war, my property was in a considerable degree absorbed in houses in the city of Newyork, at my return I received little or no rent, my property was greatly impaired, and myself nearly a bankrupt, my creditors have given me seven years to pay my debts, the accomplishment of which I have greatly at heart, and with a particular view to that end have come into these remote and uncultivated Regions, with a view to possess myself of lands, which by improvement and a general rise might facilitate my purpose.  I have an aged mother and an armful of children which I cant but wish to take some care of, my constitution tho good is the worse for age being on the wrong side of sixty, and what little property I brought with me is expended in improvements, and if these improvements are wrested from me, I can improve no more, I well know your honours time ought not to taken up with the misfortunes of an Individual, and indeed I should not have presumed to enter into a detail of mine did I not suppose they were in a considerable degree applicable to a number of my fellow adventurers: However our misery or well being depends on the movements of Government, the lands in question are yet the property of the publick, and it lays with our gardians to determine whether the Fee shall pass to us immediately from the officers of Government or through such medium as by them may be thought best; or whither any other person or persons shall be inricht by our labour.  should the fathers of our country take our particular case into consideration wishing to give us releif, they would doubtless be anxious to fall on ways and means the best calculated to accomplish, that end, and altho I would not attempt to say anything shall be done for our releif: or if done in what way and manner it shall be done; yet if your honour will be so indulgeing as to share a moment or two more, I will attempt to draw a line or two that would alleviate our misfortunes, and one which would effectually remove the Malady. as these lands are with the other publick lands for sale, should it be determind to give the preemption of a section (which is 640 acres, being a mile square and the common lots sold by Mr. Symmes) to each of the first settlers, to have choice according to priority of their haveing settled in the country, this would be Justice and benevolence on the part of Government; but would leave the greater number of those who have been the most industrious and made the most improvements under great difficulties, because a few who might have the first choice and so on to the fifth and sixth choice would take in all the improvements and be inricht at the expence of the labour and toil of the others, unless it were ordaind that in addition to the aforesaid Section each one should have the lands he had absolutely improved and fenced prior to the Governors proclamation, paying to the officer of Government in proportion to quantity. Secondly were it ordaind that every man should have deeded from the office all the lands he bought and paid Mr. Symmes for.  he paying into the office at a given time for the same, and giving bonds into the office to deed to all those to whom he had sold at the then Stipulated price, and if the first purchaser is not to be found in the purchase or will not act up to the aforesaid Idea then the officer of Government to make out the deeds to the several persons concernd, they paying into the office for the lands and deeds.  on this principle deeds would go down in proper gradation and every mans improvements would be secured.  but I must in candor say it is my opinion the most eligible way would be, to grant the lands to Mr. Symmes, he giveing bonds to Government to deed immediately to all those that had bought of and paid him for lands laying in said tract, at the then stipulated price, on this principle every man would secure his improvements, he would have the lands he had before made choice of, at his agreed price, and the lands would be paid for.  I should the more especially prefer this last principle of the grant being made to Mr. Symmes, as he has made his payment for a million of acres, and the last described boundaries does not, nor do I conceive it can possibly contain a Million of Acres.  Mr. Symmes has twenty miles on the ohio, runing the several courses thereof, which is allowd to give a straight line of fifteen miles, and as the line from the Stake near mill Crick is to run parallel with the main course of the great Miami River,. and as the two Miami Rivers at the Seventh Range of Townships is but Eight and a half miles apart, consequently the said line will cross the little Miami and take in six and a half miles of the lands the Fee of which has already passt to the officers and troops of the Virginia line.  at first view Mr. Symmes haveing sold and received pay for the lands yet belonging to the United States, has the appearance of a high presumption; but if the Idea be admitted, that in the first Instance he bought all the lands fronting on the ohio between the two Miami Rivers, and that the present difficulties would never have arose had it not been for the unfortunate mistake of the Geographer general, and that when he instructed his agents to make a second contract he took it for granted that they would secure to him all the said lands laying on the Ohio between the two Miami Rivers; it will undoubtedly gard him from any Suspicions of intentional fraud, and to me it is highly probable that the reason why he continued to sell those lands, and encourage the Citizens to improve was that as he then knew by the surveys already made that his quantum could not possibly be within the given Boundaries and therefore concluded that the deficiency would be made up with those contiguous lands.  but in whatever point of view Mr. Symmes conduct may stand, I flatter myself the unfortunate Citizens of Columbia and Cincinati, who have founded two towns which were it not for the aforesaid difficulties, bid fair to be the most flourishing of any in the Territory, in the very heart of the Indians best hunting ground, with great labour and toil, and in continual peril of the Savages (I believe the loss sustaind in horses only to the vicinity of Columbia has not been less than two thousand pound.  Some of them have been killd and scalped and others carried into Captivity. and altho the commanding officer of the regular troops has with a watchfull eye done everything to cover the inhabitants that could be expected from a brave and vigilant general yet the smallness of the number of his troops after the last falls campain frequently oblidged him to call out a part of the malitia of our infant settlements in defence of Dunlops and Cavaults Stations, on which occasion they have served against the common enemy without being any expence to Government by the way of pay, and when I again repeat that we boght our lands and paid for them: or agreed to pay for them and supposed ourselves to have taken possession on the most legal principles I flatter myself it will secure to us the kind offices of the Vice President. I am sure our cause is a Just one and on the solid principles of Justice and Whigism I earnestly ask it.
I have endeavour’d to hand your honour a true state of facts and if in any Instance I have made a mistake I flatter myself your candor will deem it such.
I have to beg your pardon for being so tedious you see it is of great consequence to the family of a poor old neglected Whig, as also to a great number of others.
I wish your Honour to believe me to be as in reality I am with every /species of respect your Honours most obedient humble Servant.
William Goforth